IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 116,423

                                           STATE OF KANSAS,
                                               Appellee,

                                                      v.

                                        ROY EUGENE SAMUEL,
                                             Appellant.


                                   SYLLABUS BY THE COURT

        A claim that a criminal sentence is illegal because it violates the United States
Constitution cannot be brought under K.S.A. 22-3504(1).


        Appeal from Wyandotte District Court; WESLEY K. GRIFFIN, judge. Opinion filed January 11,
2019. Affirmed.


        Peter Maharry, of Kansas Appellate Defender Office, argued the cause, and Corrine E. Gunning,
of the same office, was on the brief for appellant.


        Ethan Zipf-Sigler, assistant district attorney, argued the cause, and Mark A. Dupree Sr., district
attorney, and Derek Schmidt, attorney general, were with him on the brief for appellee.


The opinion of the court was delivered by


        BILES, J.: Roughly 19 years after his second-degree murder conviction, Roy
Eugene Samuel filed a motion to correct an illegal sentence. He claims his sentence of
life imprisonment with a mandatory 10-year term violates the Eighth Amendment to the
United States Constitution because he was only 16 years old when he committed the
crime. The district court summarily denied the motion. Samuel directly appeals to this
                                                      1
court. We affirm because the motion is not the appropriate procedural vehicle to raise his
claim. See State v. Amos, 307 Kan. 147, 148, 406 P.3d 917 (2017) ("This court has
repeatedly held a defendant cannot raise constitutional challenges to a sentence via a
motion to correct illegal sentence under K.S.A. 22-3504[1].").


                        FACTUAL AND PROCEDURAL BACKGROUND

       In 1996, Samuel, then 16 years old, killed Patrick Brunner. The State charged him
with second-degree murder under K.S.A. 1996 Supp. 21-3402(a), which was an off-grid
person felony. After he pled guilty as charged in 1997, the district court sentenced him to
life imprisonment with a mandatory 10-year term before being eligible for parole.


       In 2016, Samuel moved under K.S.A. 22-3504(1) to correct an illegal sentence
based on the United States Supreme Court decisions in Miller v. Alabama, 567 U.S. 460,
132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012) (holding mandatory life imprisonment without
parole for those under the age of 18 at the time of their crimes violates the Eighth
Amendment's prohibition on cruel and unusual punishments), and Montgomery v.
Louisiana, 577 U.S. __, 136 S. Ct. 718, 193 L. Ed. 2d 599 (2016) (holding Miller should
apply retroactively for purposes of state collateral review of sentence). His motion
acknowledged Miller was applicable only to "those juvenile offenders who were
sentenced to life without the possibility of parole" but asked the district court to extend
Miller to his case, "serving life with the possibility of parole." (Emphases added.)


       Samuel alternatively argued his sentence is substantively unconstitutional because
he will be subject to lifetime supervision when he is paroled, seeking to extend State v.
Dull, 302 Kan. 32, 351 P.3d 641 (2015) (mandatory lifetime postrelease supervision
categorically unconstitutional when imposed on a juvenile convicted of aggravated
indecent liberties with a child).

                                              2
       The district court summarily denied the motion. See Makthepharak v. State, 298
Kan. 573, 576, 314 P.3d 876 (2013) (when presented with a motion to correct illegal
sentence, a district court should conduct an initial examination of the motion to determine
if it raises substantial issues of law or fact). The court held the motion to correct an illegal
sentence was not a proper vehicle to challenge a sentence as unconstitutional. It
alternatively held his sentence was constitutional. In that respect, the court relied on State
v. Warrior, 303 Kan. 1008, 368 P.3d 1111 (2016) (holding K.S.A. 22-3504 "does not
cover a claim that a sentence violates a constitutional provision"), and State v. Brown,
300 Kan. 542, Syl. ¶ 8, 331 P.3d 781 (2014) (mandatory hard 20 life sentence imposed on
juvenile defendant convicted of felony murder did not violate the Eighth Amendment).


       Samuel directly appealed to this court. Jurisdiction is proper. K.S.A. 2017 Supp.
22-3601(b)(3) (direct appeal when "a maximum sentence of life imprisonment has been
imposed"); K.S.A. 2017 Supp. 22-3601(b)(4) (direct appeal when "the defendant has
been convicted of an off-grid crime"); Kirtdoll v. State, 306 Kan. 335, 337, 393 P.3d
1053 (2017) ("A ruling on a motion to correct an illegal sentence, where the sentence
imposed for a homicide is imprisonment for life, is directly appealable to this court.").


                                          ANALYSIS

       This court must determine whether Samuel's constitutional claim fits within the
definition of "illegal sentence." An illegal sentence under K.S.A. 22-3504 may be
corrected at any time, but the circumstances under which a sentence is deemed illegal for
K.S.A. 22-3504 purposes are "narrowly and specifically defined." State v. Swafford, 306
Kan. 537, 540-41, 394 P.3d 1188 (2017). Whether a sentence is illegal within the
statutory meaning is a question of law over which appellate courts have unlimited review.


                                               3
State v. Alford, 308 Kan. 1336, Syl. ¶ 2, 429 P.3d 197 (2018); State v. Mitchell, 284 Kan.
374, 376, 162 P.3d 18 (2007).


       Samuel claims the district court was without jurisdiction to impose a sentence that
violates the Eighth Amendment. In 2016, when Samuel filed this motion, our caselaw
defined "illegal sentence" as follows:


       "'"(1) a sentence imposed by a court without jurisdiction; (2) a sentence that does not
       conform to the applicable statutory provision, either in the character or the term of
       authorized punishment; or (3) a sentence that is ambiguous with respect to the time and
       manner in which it is to be served." State v. Trotter, 296 Kan. 898, 902, 295 P.3d 1039
       (2013).' State v. Dickey, 301 Kan. 1018, 1034, 350 P.3d 1054 (2015)." Warrior, 303 Kan.
       at 1009-10.


       This judicial definition was added to the current version of K.S.A. 2017 Supp. 22-
3504(3). See L. 2017, ch. 62, § 9.


       Samuel's Eighth Amendment claims do not implicate the sentencing court's
jurisdiction. "[J]urisdiction is acquired in a criminal case upon the filing or amendment of
a complaint, indictment, or information . . . ." Trotter v. State, 288 Kan. 112, 126, 200
P.3d 1236 (2009). And this court has repeatedly held a motion to correct an illegal
sentence under the statute cannot raise claims that the sentence violates a constitutional
provision. Amos, 307 Kan. at 149. Samuel asks us to overrule our long-established
caselaw that the Legislature codified verbatim into the statute. We decline to do so.


       Affirmed.




                                                    4